16 So. 3d 315 (2009)
Jeffrey EPSTEIN, Appellant,
v.
STATE of Florida, E.W. B.B. and Palm Beach Newspapers, Inc., d/b/a The Palm Beach Post, Appellees.
No. 4D09-2554.
District Court of Appeal of Florida, Fourth District.
September 2, 2009.
Jane Kreusler-Walsh and Barbara J. Compiani of Kreusler-Walsh, Compiani & Vargas, P.A., Robert D. Critton of Burman, Critton, Luttier & Coleman, and Jack A. Goldberger of Atterbury, Goldberger & Weiss, P.A., West Palm Beach, for appellant.
James B. Lake and Deanna K. Shullman of Thomas, LoCicero & Bralow, PL, Fort Lauderdale, for appellee Palm Beach Newspapers, Inc., d/b/a The Palm Beach Post.
William J. Berger of Rothstein Rosenfeldt Adler, Fort Lauderdale, for appellee E.W.
Diana L. Martin and Spencer T. Kuvin of Leopold-Kuvin, P.A., Palm Beach Gardens, for appellee B.B.
PER CURIAM.
We treat petitioner's petition for writ of certiorari as a full appeal and affirm.
HAZOURI, DAMOORGIAN and LEVINE, JJ., concur.